HonorableJe D. Hazlewood
CountyAttorney
Canyon,Texas

Dear Mr. Hazlewoodr                       Opinion No. O-175.
                                          Rer Ik.potismLaw

            This office is in reoeiptof your'telegramaf January19 which
reads as follows:

           %nder~Artiole432 Psmal Code oaa Anhose 8011married B's
           daughterhire B to mrk for him?'

            Since you refer to Article432 o> the Penal Code,m d&l'assnm
that the employnmt mentionedinmlvea thb employmentof'sonepersonrelated
to a ooun+qroffioialin the degree.setforth in your tqlugraa'andthat the
proposedemployeemuld drpw ooqensation from* aoumty.

           Article 452 of the Penal Ccideprovides, *B oftic& ofthi 5-b
or any officerof any district,oounty,- . . &al+ appoint,or vote for,-or
confinnths appointmentlm 8.nyoffice,pxition, clerkship,employmei&or de,
of any persm relateddthimthe seconddegree by affinieg~oririthilr    th.tIiiid
degree bjroonsanguimityto the person so appointedor So VOting, . ; .mIititi
                                                                          the
oalary,fees, or compensationof suoh appointeeis to be paid for; direotlyor
indirectly,out of or from public funds or fees of offioe of any kind or ohar-
aoter whatsoever."

           As $d in 2 C. J. 378, blood relationaof the husband and Mood
relationsof the uife are not relatedto each other by affinity..Ex
Earris 6 L.R.A. 713, Fla., Lo-   v. State,SO~Southern45, Ala. *he
4's      father and the wife's fatherwufd not ba so related.

           As aptly pit by Judge C. J. Blaokleyia the ease of CentralR.,Co~i'.
v. Roberts,91 ffa.513, 18 S.E? 315:,"5 groom and bride each comes wit&ix&,..
the oirolaof the other'okin; In& skinand kin am still no more relatedt&m
they nere.before.'

           You aA, the&ore, advisedthat tha county officer'sdpugkter-in-
law*8 fathermay be employedwithoutviolatingthe Xqmtism Lax.

GRLrN:egw                                   Your8 wrytrlqy
A.PPR(lITED,
b/ Gerald C. Mam                           ATTom    GRlwiALOF TXA8
ATToRBEyGBKERALOF'
                                           I&/S/ Glenn R.'Le&
                                                     A.sis-tWt